Citation Nr: 0735409	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 
1985 for service connection for simple fracture of the 
mandible.  

2.  Entitlement to an initial compensable rating for simple 
fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a mandible fracture and assigned a 
noncompensable rating effective March 25, 2003.  While the 
appeal was pending the RO granted an effective date of 
September 4, 1985 for service connection of the mandible 
fracture in a January 2005 rating decision.  The veteran has 
continued to disagree with the effective date assigned.  

In a signed document received by the RO in August 2003, the 
veteran withdrew his appeal of a denial of service connection 
for residuals of a motor vehicle accident to include head and 
leg injuries.  This has been before the Board in November 
2000 which had remanded this matter for further development.  
As the veteran has withdrawn this claim this matter is no 
longer before the Board.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

The veteran is noted to withdrawn his request for a hearing 
before a Veterans Law Judge that had been requested in a 
January 2005 substantive appeal, via another VA form 9 sent 
to the RO in March 2005.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

First the Board notes that the veteran has yet to receive 
proper notification regarding the duty to notify and assist 
regarding the issues of entitlement to an effective date 
prior to September 4, 1985 for entitlement to service 
connection for residuals of a fracture to the mandible, 
pursuant to the decision reached in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the effective date of an award.  The duty to assist letters 
from August 2003 and August 2004 only address the entitlement 
to an increased initial rating for the fracture of the 
mandible.  Although the duty to assist letter from February 
2005 does mention the earlier effective date for the mandible 
fracture at the heading of this letter, the letter itself 
only advises the veteran of the evidence needed to achieve an 
increased rating, and does not advise the veteran of what is 
needed to establish an earlier effective date.  

The Board further notes that the veteran has submitted 
evidence showing that he has been in receipt of disability 
benefits from the Social Security Administration since being 
awarded disability benefits in May 1986, effective December 
1984.  Subsequent data submitted include administrative 
determinations that address the monetary amounts of Social 
Security benefits he has been awarded since May 1986.  It 
does not appear that any of the evidence used in any Social 
security decision have been associated with the claims file.  
The most recent RO attempt to obtain disability records in 
May 2005 fails to include any response from the Social 
Security Administration regarding the availability of records 
nor were any records obtained, other than more financial 
data.  The Board notes that evidence obtained in connection 
with a Social Security decision could potentially be 
pertinent in this case where the issue of an increased rating 
for the mandible disorder is from initial entitlement, 
presently dating back to September 1985.  Additionally, the 
evidence could also be potentially pertinent regarding the 
issue of entitlement to an effective date prior to September 
4, 1985.  Thus decisions on all the issues on appeal must be 
deferred pending the obtaining of these potentially pertinent 
records.  

In light of the above described need to obtain potentially 
pertinent records from the Social Security examination, as 
well as other evidentiary deficiencies, the Board finds that 
it is necessary to reschedule examinations for the increased 
rating claim to include review of any Social Security records 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for service connection, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  Additionally, the veteran should be 
scheduled for a VA dental and jaw 
disorders examination to determine the 
current extent and severity of his 
service-connected residuals of fractured 
mandible.  The veteran's claims file 
should be made available to the examiner 
prior to the examination and the 
examination reports should indicate that 
the examiner reviewed the veteran's 
medical records.  All indicated tests and 
studies should be conducted, all symptoms 
of the service-connected disability 
should be described, and all clinical 
findings reported in detail.  The 
examiner(s) should specify the range of 
motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  The examiner 
should also address whether there is any 
malunion or nonunion and if so whether 
any malunion or nonunion is slight, 
moderate or severe.  A rationale should 
be provided for all opinions offered.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



